Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The precious restriction requirement  has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 5, 6, 8-11, 13-15, 17, and 18 are directed to a similar species (including a polarization layer over the recess) no longer withdrawn from consideration because the claim(s) require all the limitations of an allowable claim. However, claim  9 is directed to another species  remain withdrawn from consideration because it is drawn to species that include conflicting features (fig. 1G – polarization layer penetrating later side of absorbing member) and thus does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowance
Claims 1, 2, 4-22 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claims 7 and 16 were previously allowed and are now written in independent form. 
Regarding claim 1, the prior art fails to show or fairly suggest a fluorescent module comprising: a fluorescent member including a phosphor-containing layer, and a light reflecting layer; a heat dissipation member to which the fluorescent member is secured so that the phosphor-containing laver, the light reflecting laver and the heat dissipation member are arranged in this order starting from a side of the phosphor-containing layer along a first direction normal to the phosphor-containing layer; and an optical relaxation member configured to absorb and/or diffuse light, the optical relaxation member being arranged with respect to the fluorescent member so that the phosphor-containing layer, the light reflecting laver and the optical relaxation member are arranged in this order starting from the side of the phosphor-containing laver along the first direction, wherein the fluorescent member is disposed above the heat dissipation member so that the fluorescent member covers over the optical relaxation member, and has a bonding region for bonding the fluorescent member to the heat dissipation member via a bonding member, the bonding region being arranged outside a region where the optical relaxation member is disposed in a top view.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131.  The examiner can normally be reached on usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIE A BANNAN/Primary Examiner, Art Unit 2875